
	
		I
		111th CONGRESS
		1st Session
		H. R. 3778
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to establish a program of grants to newly accredited allopathic medical schools
		  for the purpose of increasing the supply of physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Education Development Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)According to the
			 Council on Graduate Medical Education, the Nation will face a shortage of about
			 85,000 physicians by 2020, due in part to the aging population.
			(2)The American
			 Academy of Family Physicians recommended in 2006 that to meet the need for
			 primary care physicians in 2020, the United States would have to train 3,725
			 family physicians and 714 osteopathic physicians annually, with an overall goal
			 of a 39 percent increase in family physicians.
			(3)The Association of
			 American Medical Colleges has called for increased enrollment at Liaison
			 Committee on Medical Education (LCME) accredited schools from 15 to 30 percent
			 over the 2002 levels by 2015. This increase would boost the number of graduates
			 to about 20,000.
			(4)The Federal
			 Government has not supported the expansion of medical education in a major way
			 since the 1960s and 1970s.
			3.Grants for
			 funding of newly accredited medical schools
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a program of grants to newly
			 accredited allopathic medical schools for the purpose of increasing the supply
			 of physicians.
			(b)Use of
			 grantsAmounts provided under
			 grants under this section may be used to support scholarships, develop
			 residencies, build infrastructure, recruit and retain faculty, and develop
			 research programs for the purpose described in subsection (a).
			(c)AllocationThe Secretary shall allocate funds
			 appropriated under this section among newly accredited medical schools based on
			 the following criteria:
				(1)First priority shall be given to allopathic
			 medical schools accredited to admit students from fiscal years 2009 through
			 2014.
				(2)Medical schools that enroll larger classes,
			 while maintaining competitive faculty-to-student ratios, shall receive
			 increased funding based on their size.
				(3)Funds shall only
			 be allocated to medical schools that provide accountability and transparency in
			 expending such funds.
				(d)Annual
			 Reports
				(1)Reports to
			 SecretaryEach medical school receiving a grant under this
			 section shall submit an annual report to the Secretary—
					(A)describing the
			 specific uses of the funds received through the grant;
					(B)describing how the
			 grant has benefitted the region and the Nation as a whole; and
					(C)containing such
			 additional information as the Secretary may require.
					(2)Reports to
			 CongressNot later than the end of fiscal year 2010, and annually
			 thereafter, the Secretary shall submit a report to the Congress on the grant
			 program under this section. Each such report shall include an evaluation of the
			 effectiveness of grants under this section, taking into consideration the
			 extent to which such grants have—
					(A)increased the
			 supply of physicians;
					(B)resulted in
			 greater access to primary and specialty health care;
					(C)enabled the
			 creation of new, high-quality, cost-conscious care models;
					(D)provided economic
			 regional benefits; and
					(E)increased the
			 focus on communications skills of medical students.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000 for the 5-fiscal-year period beginning with
			 fiscal year 2010.
			
